Opinion issued September 23, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00842-CV
____________

PAUL J. MADDISON, II AND NANCY MADDISON McGUIRT AS
SUCCESSOR CO-TRUSTEES OF THE MELBA CHILDS MADDISON
FAMILY TRUST, Appellants

V.

DARWIN MARSH, Appellee




On Appeal from the 61st  District Court
Harris County, Texas
Trial Court Cause No. 2002-33568




MEMORANDUM OPINION
          Appellants have filed a motion to dismiss their appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Hanks.